[Cite as Jackson v. Ohio Dept. of Rehab. & Corr., 2020-Ohio-1518.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Sonya R. Jackson,                                     :

                Plaintiff-Appellant,                  :                     No. 19AP-621
                                                                     (Ct. of Cl. No. 2018-000742JD)
v.                                                    :
                                                                     (REGULAR CALENDAR)
Ohio Department of                                    :
Rehabilitation and Correction,
                                                      :
                Defendant-Appellee.
                                                      :



                                           D E C I S I O N

                                     Rendered on April 16, 2020


                On brief: Sonya R. Jackson, pro se.

                On brief: Dave Yost, Attorney General, and Christopher P.
                Conomy, for appellee.

                            APPEAL from the Court of Claims of Ohio

LUPER SCHUSTER, J.
        {¶ 1} Plaintiff-appellant, Sonya R. Jackson, pro se, appeals from an entry of the
Court of Claims of Ohio granting the motion for judgment on the pleadings of defendant-
appellee, Ohio Department of Rehabilitation and Correction ("ODRC"). For the following
reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} Jackson is an inmate in the custody and control of ODRC at the Ohio
Reformatory for Women ("ORW"). On April 27, 2018, Jackson filed a complaint in the
Court of Claims against ODRC seeking "compensatory damages for the loss of amenity in
her prison living conditions, and of the limited liberty enjoyed by the prisoner, resulting
from her transfer" from Northeast Reintegration Center ("NERC"). The institutional
No. 19AP-621                                                                                2


transfer from NERC to ORW occurred on December 28, 2016. Jackson alleged in her
complaint that since her transfer to ORW, she has been subject to "filthy and disgusting"
living conditions, she has suffered emotional and mental injuries, and her father has no
longer been able to visit her. Jackson further stated in her complaint that she did not seek
compensatory damages but rather sought punitive damages for what she deems ODRC's
malicious conduct for not transferring her back to NERC. Through her complaint, Jackson
additionally sought an order to ODRC to transfer her back to NERC.
        {¶ 3} On July 10, 2018, ODRC filed a motion to dismiss Jackson's complaint
pursuant to Civ.R. 12(B)(1) for lack of subject-matter jurisdiction. In its motion to dismiss,
ODRC argued that because Jackson's complaint asserts only constitutional claims relating
to the conditions of her confinement, the Court of Claims lacks jurisdiction to consider
them.
        {¶ 4} In an August 30, 2018 entry of partial dismissal, the Court of Claims granted
in part and denied in part ODRC's motion to dismiss. Specifically, the Court of Claims
dismissed Jackson's constitutional claims and claims for punitive damages, agreeing that
the Court of Claims lacks jurisdiction over constitutional claims. However, the Court of
Claims found that by liberally construing Jackson's complaint, Jackson "could also be
alleging that [ODRC] inappropriately transferred her from NERC to ORW." (Entry of
Partial Dismissal at 2.) The Court of Claims found that to the extent Jackson's complaint
could be read as challenging an executive function of ODRC, it was not a constitutional
challenge and therefore within the subject-matter jurisdiction of the Court of Claims.
        {¶ 5} Following the Court of Claims' entry of partial dismissal, ODRC filed an
answer to the complaint on September 27, 2018. Additionally, ODRC filed a motion for
reconsideration seeking a complete dismissal based on lack of subject-matter jurisdiction.
The Court of Claims denied the motion for reconsideration.
        {¶ 6} Subsequently, on July 8, 2019, ODRC filed a motion for judgment on the
pleadings pursuant to Civ.R. 12(C). ODRC asserted that even if the Court of Claims had
jurisdiction, dismissal was nonetheless appropriate because the doctrine of discretionary
immunity would apply to shield ODRC from any liability arising from its decision to
transfer Jackson from NERC to ORW.
No. 19AP-621                                                                                3


       {¶ 7} In an August 19, 2019 entry, the Court of Claims granted ODRC's motion for
judgment on the pleadings. Specifically, the Court of Claims found that Jackson failed to
state a claim for relief based on her institutional placement or her security status.
Additionally, the Court of Claims found that the decision to transfer Jackson to ORW
involved a high degree of official discretion for which ODRC is entitled to discretionary
immunity. Thus, having already dismissed the portion of Jackson's complaint it construed
as alleging constitutional claims, the Court of Claims dismissed the rest of Jackson's
complaint. Jackson timely appeals.
II. Assignments of Error
       {¶ 8} Jackson assigns the following errors for our review:
               [1.] Court erred when plaintiff's Fourteenth Amendment Due
               Process Clause was violated.

               [2.] Court erred to see the prison officials have discretion to
               transfer prisoners under policy and procedure.

               [3.] Court erred in dismissing complaint for failure to state a
               claim upon which relief could be granted plaintiff had relief
               that could be granted.

III. Analysis
       {¶ 9}   In her three assignments of error, Jackson argues the Court of Claims erred
in dismissing her claims by partially granting ODRC's July 10, 2018 Civ.R. 12(B)(1) motion
to dismiss and granting ODRC's July 8, 2019 Civ.R. 12(C) motion for judgment on the
pleadings. ODRC responds that the Court of Claims correctly dismissed all of Jackson's
claims, but it asserts the Court of Claims should have disposed of all of Jackson's claims in
its initial decision on ODRC's motion to dismiss for lack of subject-matter jurisdiction.
       {¶ 10} Civ.R. 12(B)(1) permits dismissal where the trial court lacks jurisdiction over
the subject matter of the litigation. Guillory v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
07AP-861, 2008-Ohio-2299, ¶ 6. Subject-matter jurisdiction involves a court's power to
hear and decide a case on the merits. Lowery v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 14AP-730, 2015-Ohio-869, ¶ 6, citing Vedder v. Warrensville Hts., 8th Dist. No. 81005,
2002-Ohio-5567, ¶ 14. In deciding a Civ.R. 12(B)(1) motion, a court must dismiss for lack
of subject-matter jurisdiction if the complaint fails to allege any cause of action cognizable
No. 19AP-621                                                                               4


in the forum. Brown v. Levin, 10th Dist. No. 11AP-349, 2012-Ohio-5768, ¶ 14. An appellate
court reviews a trial court's decision on a Civ.R. 12(B)(1) motion to dismiss for lack of
subject-matter jurisdiction under a de novo standard of review. Pankey v. Ohio Dept. of
Rehab. & Corr., 10th Dist. No. 13AP-701, 2014-Ohio-2907, ¶ 7.
       {¶ 11} Pursuant to Civ.R. 12(C), "[a]fter the pleadings are closed but within such
time as not to delay the trial, any party may move for judgment on the pleadings." When
presented with such a motion, a court must construe all the material allegations of the
complaint as true, and must draw all reasonable inferences in favor of the nonmoving party.
Zhelezny v. Olesh, 10th Dist. No. 12AP-681, 2013-Ohio-4337, ¶ 8. Therefore, a Civ.R. 12(C)
motion "tests the allegations of the complaint and presents a question of law." Id. at ¶ 9.
We review a trial court's decision on a Civ.R. 12(C) judgment on the pleadings under a de
novo standard. RotoSolutions, Inc. v. Crane Plastics Siding, LLC, 10th Dist. No. 13AP-1,
2013-Ohio-4343, ¶ 13, citing Franks v. Ohio Dept. of Rehab. & Corr., 195 Ohio App. 3d 114,
2011-Ohio-2048, ¶ 5 (10th Dist.).
       {¶ 12} Jackson argues the Court of Claims erred in dismissing her complaint. As
noted above, ODRC responds that dismissal was appropriate, but it asserts the Court of
Claims should have dismissed the entirety of Jackson's complaint for lack of subject-matter
jurisdiction because her complaint asserts only constitutional claims. As a court of limited
jurisdiction, the Court of Claims has no subject-matter jurisdiction over alleged violations
of claims arising under 42 U.S.C. 1983 or alleged violations of constitutional rights. Cotten
v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 13AP-935, 2014-Ohio-2619, ¶ 18, citing
Guillory at ¶ 12 ("it is well-established that the Court of Claims lacks subject-matter
jurisdiction over alleged violations of constitutional rights and claims arising under" 42
U.S.C. 1983). Thus, we must examine Jackson's complaint to determine the nature of the
claims she alleges.
       {¶ 13} In the first sentence of her complaint, Jackson states she "seeks
compensatory damages for the loss of amenity in her prison living conditions, and of the
limited liberty enjoyed by the prisoner, resulting from her transfer from [NERC] to
[ORW]." She later describes ODRC's decision to transfer her as "punishment." This court
has previously held that "an inmate's claims regarding retaliatory conduct are properly
classified as constitutional claims actionable under [42 U.S.C. 1983], and, thus, cannot be
No. 19AP-621                                                                                 5


brought in the Court of Claims." Guillory at ¶ 12, citing Deavors v. Ohio Dept. of Rehab. &
Corr., 10th Dist. No. 98AP-1105, 1999 Ohio App. LEXIS 2338 (May 20, 1999). Similarly,
this court has determined that an inmate's claims related to the conditions of his or her
confinement are also properly classified as claims arising under 42 U.S.C. 1983, and, thus,
not actionable in the Court of Claims. Id., citing State ex rel. Carter v. Schotten, 70 Ohio
St.3d 89, 91 (1994).
       {¶ 14} In partially granting ODRC's Civ.R. 12(B)(1) motion to dismiss for lack of
subject-matter jurisdiction, the Court of Claims construed the majority of Jackson's
complaint as asserting constitutional claims, and we agree. To the extent Jackson's
complaint asserted her transfer resulted in filthy living conditions, she is challenging the
conditions of her confinement. As this court has previously held, complaints from inmates
related to the conditions of their confinement are claims arising under 42 U.S.C. 1983, and
the Court of Claims is without subject-matter jurisdiction to consider those claims. Cotten
at ¶ 20; Guillory at ¶ 12, citing Carter at 91 ("inmate complaints regarding the conditions
of confinement are treated as claims arising under" 42 U.S.C. 1983).
       {¶ 15} Similarly, to the extent Jackson's complaint alleges her transfer, or ODRC's
denial of her subsequent request to be transferred back to NERC, was a punishment, this
court has previously held that "an inmate's claims regarding retaliatory conduct are
properly classified as constitutional claims actionable under § 1983, and, thus, cannot be
brought in the Court of Claims." Guillory at ¶ 12., citing Deavors. The Court of Claims also
dismissed a portion of Jackson's complaint as alleging retaliatory conduct, and we agree.
       {¶ 16} However, the Court of Claims declined to dismiss the entirety of Jackson's
complaint under Civ.R. 12(B)(1), finding that if it construed the complaint liberally,
Jackson's complaint could be alleging that ODRC "inappropriately transferred her from
NERC to ORW." In making this finding, the Court of Claims did not indicate what cause of
action Jackson was pleading in her complaint related to an inappropriate transfer that was
not a constitutional claim.
       {¶ 17} Though Jackson alleges in her complaint that ODRC violated its own policy
when it transferred her to ORW, there is no cause of action for an allegation that ODRC
violated its own internal rules or policies. Peters v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 14AP-1048, 2015-Ohio-2668, ¶ 10. Although a violation of an internal rule or policy of
No. 19AP-621                                                                                6


ODRC may be used to support a claim of negligence, a review of Jackson's complaint reveals
she makes no allegation of negligence. Id., citing Triplett v. Warren Corr. Inst., 10th Dist.
No. 12AP-728, 2013-Ohi0-2743, ¶ 10, citing Horton v. Ohio Dept. of Rehab. & Corr., 10th
Dist. No. 05AP-198, 2005-Ohio-4785, ¶ 29.
       {¶ 18} We are mindful that "[t]he mere fact that claims in a complaint are couched
in certain legal terms is insufficient to confer jurisdiction upon a court." Guillory at ¶ 11,
citing State ex rel. Columbia Gas of Ohio, Inc. v. Henson, 102 Ohio St. 3d 349, 2004-Ohio-
3208, ¶ 19. Instead, in determining whether a court has subject-matter jurisdiction over a
party's claims, the court must look to the body of the complaint and examine the underlying
nature of the claims. Guillory at ¶ 11, citing Henson at ¶ 20.
       {¶ 19} Having reviewed Jackson's complaint, we find she that while she points to
ODRC's alleged violation of its own rule or policy, the only claims she states are
constitutional ones. See Peters at ¶ 11 (noting "[n]o facts have been alleged in appellant's
complaint that could support a claim based solely on the alleged violation of policy"). The
mere fact that she references an alleged violation of ODRC's internal rules and policies does
not convert her complaint into something other than one alleging constitutional claims.
Jackson's complaint asserts claims that can be categorized as constitutional claims,
retaliatory claims, or claims based upon unlawful conditions of confinement; the Court of
Claims lacks subject-matter jurisdiction over all of these claims. Guillory at ¶ 12. Thus, we
conclude the Court of Claims did not err in dismissing Jackson's complaint, albeit for
different reasons than the Court of Claims.
       {¶ 20} For these reasons, we overrule Jackson's three assignments of error.
IV. Disposition
       {¶ 21} Based on the foregoing reasons, the Court of Claims did not err in dismissing
Jackson's complaint, though we reach our decision for different reasons than the Court of
Claims. Having overruled Jackson's three assignments of error, we affirm the judgment of
the Court of Claims of Ohio.
                                                                        Judgment affirmed.

                         SADLER, P.J., and DORRIAN, J., concur.